ACCEPTED
                                                                                                    04-15-00596-CR
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                             10/20/2015 10:12:22 PM
                                                                                                     KEITH HOTTLE
                                                                                                             CLERK

                                      No. 04-15-00596-CR

                                     Isidro Espinosa SOLIS,

                                            Appellant

                                                   v.

                                    THE STATE OF TEXAS,

                                                Appellee

                  From the I 75th Judicial District Court, Bexar County, Texas

                                  Trial Court No. 2014CR2691

                           Honorable Mary D. Roman, Judge Presiding



 APPLANT'S REPLY TO COURT'S REQUEST REGARDING MAINTAING APPEAL
                      ONTHECOURTSDOCKET



To The Honorable Justices of Said Court:


        Now comes Isidro Espinosa Solis, Defendant Herein, who, by and through the

undersigned attorney of record, respectfully files this response to this Honorable Court's Order of

September 30, 2015 to explain why the instant appeal should not be dismissed for want of

Jurisdiction. Appellant offers the following:


        Counsel for Appellant filed Notice of Appeal on September 17, 2015 as is stated in this

Honorable Court's Order of September 30,2015. Counsel for Appellant became aware of his

error in that he miscounted the calendar days for the subject appeal by 2 days on September 30,

2015.
Immediately upon becoming aware ofthis error, Counsel for Appellant filed a Motion for

Extension oftime to file Notice of Appeal on September 30,2015. The subject Motion was filed

through the mailbox rule. Counsel for Appellant placed proper postage on said Motion and in

order to be absolutely certain that said Motion was addressed to the proper Court, Counsel for

Appellant sent a copy to the Bexar County District Clerk as well as the Clerk for the Fourth

Court of Appeals.


       In the Motion for extension of time Counsel for Appellant respectfully requested a two

day extension oftime to file the Notice of Appeal in the Instant Case from September 15, the due

date for the Notice of Appeal to September 17, 2015.


Counsel for Appellant timely filed a Motion for an Extension to File Notice Of Appeal by

September 30, 2015, 15 days after the Notice of Appeal was due. At the time of the filing the

Notice of Appeal had already been filed on September 17, 2015. Thus, Appellant's Counsel

adhered to the requirement that the Notice of Appeal and the an accompanying Motion to Extend

time to file Notice of Appeal be filled within 15 days ofthe due date of the Notice of Appeal

pursuant to Tex. R. App. P. 26.2.


       A Clerk for the Honorable Fourth Court of Appeals contacted Counsel for Appellant's

office on or about Friday October 16, 20 15 and on Monday October 19,2015. On October 19,

2015 Counsel for Appellant spoke with said Clerk who informed counsel that the Motion for

Extension of Time To File Notice of Appeal would need to be re-submitted electronically and

the same Motion that was filed by mail would also be provided to the Motion to Extend Time to

File Notice of Appeal on this date.
       WHEREFORE, PREMISES CONSIDERED, APPELLANT respectfully moves that this

Honorable Court maintain this Appeal on its docket due to the fact that the Notice of Appeal and

a Motion to Extend time for Filing Notice Of Appeal were both filed within 15 days of the due

date of the Notice Of Appeal in the instant cause.


Respectfully submitted:




John David Herrick


115 E. Travis Street Ste. 333


San Antonio, Texas 78205


SBN 240004 78


Attorney for Isidro Espinosa Solis




Certificate of Service


I hereby certify that a true and correct copy of the foregoing document was sent to the Bexar

County District Attorney on this the 20th day of October, 2015




                                                           ~ _
                                             ---~-:=::=__________________________
                                             John D. Herrick